Citation Nr: 0510642	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  99-13 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for bilateral hearing loss.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from June 1974 to 
June 1977.

This matter arises from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied an increased (compensable) 
evaluation for bilateral hearing loss.  The Board issued a 
decision in December 2000 that also denied an increased 
evaluation.  The veteran appealed this decision.

In March 2001, the United States Court of Appeals for 
Veterans Claims (Court) that granted the Secretary's motion 
to remand and vacate the Board's December 2000 decision.  
Following the instructions of the Court's remand, which 
included development of the appeal at the Board, the Board 
issued a decision in October 2002 that again denied the 
veteran's claim for an increased rating for bilateral hearing 
loss.  The veteran appealed this decision as well.

In August 2003, the Court issued an Order that vacated and 
remanded the Board's October 2002 decision.  The Board 
remanded the matter to the RO in July 2004 for the purpose of 
curing due process deficiencies.  The matter was returned to 
the Board in March 2005 for final appellate consideration.

The Court's Order from August 2003 included a direction that 
the Board consider whether the veteran's complaints of 
tinnitus were pertinent to his claim for an increased 
evaluation for bilateral hearing loss or whether the 
complaints constituted an informal claim for service 
connection for tinnitus.  By a rating action dated in 
November 2004, the RO granted a separate compensable (10 
percent) disability evaluation for tinnitus, effective from 
September 1998.  The issue of entitlement to service 
connection for tinnitus is therefore not the subject of 
appellate consideration.

A hearing was conducted between the veteran and the 
undersigned veterans law judge at the RO in November 1999.  A 
transcript of that hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  On his most recent VA examination, the veteran had level 
I hearing in both ears.


CONCLUSION OF LAW

The criteria for an increased (compensable) disability 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.85, Diagnostic Code 6100 (effective prior to, 
and as amended from, June 10, 1999), and 4.86 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By a letter dated in July 2002, the veteran was advised of 
the Veterans Claims Assistance Act of 2000 (VCAA) and the 
elements of the VCAA that were pertinent to his claim on 
appeal.  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for an increased evaluation, but that 
he must provide enough information so that VA could request 
any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The May 1999 rating decision, June 1999 statement of the case 
(SOC), and supplemental statements of the case (SSOCs) dated 
in April 2000 and December 2004 collectively notified the 
veteran of the relevant laws and regulations and advised him 
of the evidence necessary to substantiate his claim for an 
increased rating.  The December 2004 specifically set forth 
the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

The veteran has not identified any outstanding medical 
records that would be pertinent to the claim on appeal.  
Indeed, the Board notes that the letter mailed to the veteran 
in July 2002 specifically asked him to provide the name(s) of 
health care providers that had treated him for hearing loss.  
The veteran did not respond to this inquiry.  VA examinations 
were conducted in April 1999 and May 2000 for the express 
purpose of determining the nature and severity of his hearing 
loss disability.  The Board therefore finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Pursuant to VA's rating schedule, the RO evaluated the 
veteran's service-connected bilateral hearing loss under 
Diagnostic Code 6100.  The assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The regulations pertaining to rating hearing loss were 
revised effective June 10, 1999.  See 64 Fed. Reg. 25202 
(1999).

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.  The Board is bound by that ruling.

Under either the old or new rating criteria, evaluations for 
defective hearing are based on examination results including 
a controlled speech discrimination test (Maryland CNC), and a 
puretone audiometry test of puretone decibel thresholds at 
1000, 2000, 3000, and 4000 Hertz, with an average puretone 
threshold obtained by dividing these thresholds by four.  
Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and puretone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear. 38 C.F.R. § 
4.85.

Under the new rating criteria which became effective on June 
10, 1999, there is an alternative method of rating hearing 
loss in defined instances of exceptional patterns of hearing 
loss.  The provisions of 38 C.F.R. § 4.86(a) now provide that 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 
hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

On the authorized audiological evaluation conducted at the 
veteran's May 2000 examination, which is his most recent 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
30
30
28.75
LEFT
25
20
20
30
23.75

Rounding up, the veteran's average pure tone threshold at 
1000, 2000, 3000, and 4000 was 29 decibels in the right ear 
and 26 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and 
94 in the left ear.  The mechanical application of the rating 
schedule to these audiometric examination findings results in 
a determination that the veteran has Level I hearing in both 
ears.  That degree of bilateral hearing loss, as determined 
by the Rating Schedule, warrants a noncompensable evaluation 
under Diagnostic Code 6100.  This result would occur under 
the old and new rating criteria.

It is also clear from the medical evidence that the 
provisions of 38 C.F.R. § 4.86 are not met in this case with 
respect to either ear.  Puretone thresholds do exceed 55 
decibels at any level.  The requirements of subdivision (a) 
are therefore not satisfied.  With respect to subdivision 
(b), although puretone thresholds are below 30 decibels at 
1000 Hertz, they are not 70 decibels or more at 2000 Hertz.

The Board acknowledges the assertions made by the veteran 
during his November 1999 hearing concerning the problems he 
experiences.  The Board has no reason to doubt that the 
veteran is in fact encounters problems related to his hearing 
loss.  However, the Board reemphasizes that the assignment of 
disability ratings for hearing loss is based by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
performed.

In short, for the reasons expressed above, the Board 
concludes that an increased schedular disability rating is 
not warranted for the veteran's service connected hearing 
loss.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
hearing loss.  There is also no objective evidence that the 
disability of the veteran's bilateral hearing loss, in and of 
itself, has caused marked interference with employment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-
96.

ORDER

Entitlement to an increased (compensable) disability 
evaluation for bilateral hearing loss is denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


